Citation Nr: 1424773	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  09-14 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for a low back condition with right radiculopathy, to include as secondary to service-connected right ankle osteoarthritis.

2. Entitlement to service connection for diabetes mellitus, type II, as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1961 to August 1965.

This appeal to the Board of Veterans' Appeals (Board) is from August 2007, September 2008, and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

As support for his claims, the Veteran testified at formal hearings at the RO before Decision Review Officers (DRO hearings) in August 2009 and August 2013.  Transcripts of the hearings have been associated with his VA claims folder.


FINDINGS OF FACT

1. The probative evidence of record demonstrates that the Veteran's low back condition is causally related to his service-connected right ankle osteoarthritis.

2. The Veteran did not serve within the Republic of Vietnam as defined by VA for the purposes of establishing presumptive exposure to herbicides such as Agent Orange.

3. The Veteran did not have actual exposure to herbicides such as Agent Orange during service.

4. The Veteran's diabetes mellitus did not manifest until many years after service, and is not related to a disease, injury, or event in service.


CONCLUSION OF LAW

1. Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a low back condition, to include as secondary to service-connected right ankle osteoarthritis, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

2. Entitlement to service connection for diabetes mellitus, type II is not established.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

With regards to his claim for service connection for a low back condition, service connection is being granted, so discussion of whether VA has met its duties of notification and assistance is not required, and deciding the claim at this time is not prejudicial to the Veteran.

An August 2010 letter provided all notice required under the VCAA for the claim of service connection for diabetes mellitus, type II.  The letter was followed by adequate time for the Veteran to submit information and evidence before initial adjudication of his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The Veteran's service treatment records, service personnel records, and VA treatment records have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  Thus, further development is not required.  The Veteran acknowledged that he did not serve in Vietnam, but rather served in Okinawa, where he claimed to be exposed to herbicides, including Agent Orange.  Based on this information, in September 2010 the RO sent a request to the National Personnel Records Center for records of herbicide exposure.  In October 2010, the National Personnel Records Center replied that there was no record of exposure to herbicides.  The RO further contacted Compensation and Pension Service to determine whether herbicides were used in Okinawa.  A response stated that review of the Department of Defense list of sites associated with herbicide use or testing did not show any use, testing, or storage of tactical herbicides at any location on Okinawa.  Therefore, a memorandum from the RO found that the information required to verify exposure to herbicides on a factual basis was insufficient to submit to the U.S. Army and Joint Services Records Research Center (JSRRC).  Thus, the memorandum concludes that all efforts to obtain the needed information had been exhausted, and that further such efforts would be futile.  The Board agrees, and therefore finds that the duty to assist has been satisfied with regard to attempting to verify the Veteran's alleged herbicide exposure.

The above efforts to verify the Veteran's herbicide exposure also satisfy the guidelines set forth in the Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, C.10, with regard to herbicide exposure development. 

A VA examination or opinion is not necessary to decide this claim.  There is no indication that the Veteran's diabetes mellitus, which did not manifest until many years after his separation from service, is related to service.  The evidence shows that the Veteran did not have exposure to herbicide agents during active service, and there is no other basis to support a relationship to service.  While competent evidence is not required, the Veteran's unconfirmed statement that exposure to herbicides during service led to his current diabetes mellitus is not sufficient to rise to an indication of a relationship between his diabetes mellitus and his military service, absent any apparent connection between the two.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a claimant's "conclusory generalized statement that his service illness caused his present medical problems" was not sufficient to entitle him to a VA examination).  Thus, an examination is not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in pertinent part, that there must be an indication that the current disability may be related to service in order to trigger VA's duty to provide an examination or opinion).

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of this claim, and there is no indication of prejudicial error with regard to VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

II. Low Back Condition

The Veteran claims his low back condition is related to service, or that it is secondary to his service-connected right ankle osteoarthritis.  For the reasons that follow, the Board concludes that service connection is warranted.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either: (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

To this end, the Veteran has asserted that his back condition is due to favoring his service-connected right ankle.  During a May 2007 VA examination, the examiner stated that the extent of the Veteran's right ankle condition during his military service was in disproportion to his current back condition, and that some of his back symptomatology is related to his age.  He made a diagnosis of degenerative arthritis of the lumbar spine, and said that he believed it was less likely than not related to his service-connected right ankle.  However, in a November 2009 VA treatment note, the Veteran's doctor from the anesthesia pain clinic stated that it was his opinion that the Veteran's low back condition was at least as likely as not related to his old ankle injury that cost him the use of the left leg for weight bearing activities.  A November 2009 letter from a VA nurse practitioner further stated that it was her opinion that the Veteran's service-connected right ankle contributed to the development of low back pain, since it caused the Veteran to use his left leg much more than his right leg for weight-bearing activities.  She explained that favoring one leg over the other results in a chance in the normal gait and can adversely impact the musculoskeletal status of the lumbar region of the spine or low back.

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  As the evidence is in equipoise in this case, the benefit of the doubt rule will be applied and service connection for a back condition will be granted.  38 C.F.R. § 3.310.

III. Diabetes Mellitus, Type II

The Veteran contends he is entitled to service connection for diabetes mellitus, type II, which he believes is due to herbicide exposure while serving in Okinawa.  For the below reasons, the Board finds that service connection is not warranted.

Certain diseases associated with exposure to herbicide agents, including diabetes mellitus, type II, may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided that such exposure is established.  See 38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 (the Vietnam Era).  38 C.F.R. § 3.307(a)(6).  A veteran who, during active military service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to herbicide agents.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The Board finds that the presumption of herbicide exposure based on service in Vietnam does not apply in this case as the Veteran did not have active service in Vietnam, nor does he contend that he did.  Under VA law, "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2013); Haas v. Peake, 525 F.3d 1168, 1193, 1197 (2008) (upholding VA's interpretation of the regulations as requiring that a veteran must actually have been present on the landmass or inland waters of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure); see also VAOPGCPREC 27-97 (July 23, 1997).  Thus, service on a deep-water naval vessel in waters off the shore of Vietnam does not by itself constitute service in the Republic of Vietnam.  Haas, 525 F.3d at 1193, 1197; VAOPGCPREC 27-97.

According to the Veteran's service personnel records, he embarked on a ship in California in April 1962, and arrived in Buckner Bay in Okinawa in May 1962.  From there, he served aboard several other ships throughout Japan, and disembarked in Naha, White Beach, and Kin Beach, all in Okinawa, before traveling through the Philippines, Hong Kong, and Taiwan.  In March 1963, he once again disembarked at White Beach and Naha Port in Okinawa, before returning to California in June 1963.  However, there is no evidence that any of the ships he served on, so the U.S.S. Valley Forge, U.S.S. Paul Revere, U.S.S. Whitfield County, U.S.S. Magoffin, U.S.S. Renville, U.S.S. Pickaway, U.S.S. Princeton, or U.S.S. General William Mitchell, docked along the coast of Vietnam or were otherwise exposed to herbicides while the Veteran served aboard them-so from approximately May 1962 to June 1963.  While several of the ships later operated off the coast of Vietnam and used, stored, tested, or transported tactical herbicides, this was after the Veteran served aboard them. 

While the Board acknowledges the Veteran's claim that he was exposed to herbicides while serving in Okinawa, a review of the Department of Defense list of sites associated with herbicide use or testing does not show any use, testing, or storage of tactical herbicides in Okinawa.  The National Personnel Records Center confirmed that there was no record of the Veteran being exposed to herbicides at any point during his service, including while in Okinawa.  There is also no evidence that he served in the Republic of Vietnam, nor does he claim that he did.

In support of his claim, the Veteran also submitted an internet article discussing the possibility of the use of toxic defoliants and chemical weapons storage in Okinawa.  However, the article merely speculated that such use was possible and made no definitive findings in this regard, nor was any evidence cited or referenced to support such a proposition.  Therefore, this article is not found to be probative.  Once again, the Board notes that the National Personnel Records Center found no evidence of the Veteran being exposed to herbicides during his service.  The Veteran also submitted a copy of a Board decision regarding a different Veteran.  However, Board decisions are binding only with regard to the specific case decided.  38 C.F.R. § 1303 (2013).  That decision does not reasonably relate to this case and is not probative of whether service connection for diabetes mellitus, type II is warranted for this Veteran.  Id.

Accordingly, the preponderance of the evidence shows that the Veteran was not exposed to herbicide agents during active service.  Therefore, service connection for diabetes is not warranted on a presumptive basis as due to herbicide exposure under 38 C.F.R. § 3.309(e), and direct service connection is also not warranted based on herbicide exposure.

The Veteran has not argued that his diabetes may otherwise be related to service.  The service treatment records do not show evidence of diabetes, and there is no evidence of diabetes until many years after service.  The Veteran does not allege that his diabetes manifested in service or within one year of separation.  Thus, service connection is not warranted on a presumptive basis for diabetes as a VA-defined chronic disease that manifested to a compensable degree within one year of separation.  See 38 C.F.R. §§ 3.307, 3.309.  Service connection is also not warranted for diabetes as a chronic disease based on a chronicity in service or a continuity of symptoms after service, since there is no evidence of diabetes until many years after the Veteran's service.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).

Finally, the preponderance of the evidence weighs against an in-service disease, injury, or event relevant to the subsequent onset of diabetes.  The Veteran's assertion that his diabetes is related to herbicide exposure in Okinawa does not satisfy this element, as there is no evidence of such exposure beyond the Veteran's own belief.  The preponderance of the evidence also weighs against a nexus to service given the long period of time that elapsed between service and the manifestation of diabetes.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, the Shedden elements are not satisfied, and service connection on a direct basis is not warranted.  Shedden, 381 F.3d at 1166-67; 38 C.F.R. § 3.303(a).

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for diabetes mellitus is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a low back condition with right radiculopathy as secondary to service-connected right ankle osteoarthritis is granted.

Entitlement to service connection for diabetes mellitus, type II is denied.


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


